Per Curiam:

In this-divorce action we modify the family court order to include an award of $725.00 to be paid by the husband to the wife. This amount is one-half of the costs, excluding attorney fees, which the wife incurred. Additionally, as noted in the family court’s order, the wife may return to the family court and seek an award of alimony based on the *200financial needs and circumstances of the parties at the present time.
The remaining exceptions are affirmed pursuant to Supreme Court Rule 23.
Affirmed as modified.